Title: To Thomas Jefferson from Andrew Ellicott, 6 October 1805
From: Ellicott, Andrew
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Lancaster October 6th. 1805.
                  
                  I have lately received from the national institute of france the documents collected by order, and under the direction of that body, respecting the falling of stones from the atmosphere:—the fact is certainly established;—and from the fact we must search for the theory.—These stones appear to be formed by a simple aggregation of the component parts, and not by an intimate combination:—all the parts by a careful analysis appear to be common to this earth.—The materials I presume were floating in the atmosphere, and collected, and brought into contact by some chemical operation with which we are yet unacquainted; but in which the meteor from which the stones fell was the principal agent.—That such materials are to be met with in our atmosphere is very probable, and Lavoisier expressly says, —“qu’il seroit pas pu conséquent impossible qu’il se rencontrât dans notre atmosphère des substances extremëment compactes, des metaux même, & qu’une substance metallique” &c.—
                  From the following extract, from the journal of the institute, it will appear that the phenomenon of stones falling from the atmosphere has not been so uncommon as generally supposed.—“M. Izern avait parlé des pierres qui tombèrent le 16 juin 1794, à sept lieus au sud-est de Sienne en Toscane, et sur lesquelles il y a un livre interessant: Sopra une piogetta di sassi accaduta nella sera de’16 guigno 1794, dissertizione del P.D. Ambrogio Soldani, in Siena 1794.—Il en tomba 40 ou 50 sur un mille de distance; elles étaient chaudes et brûlées à la surface, semblables à celles d’Ensishem, 7th. novembre 1492; de Bourg en Bresse septembre 1753; d’Agen, 24th. juillet 1790; du comté d’Yorck, decembre 1795; de Salles près Ville-Franche en Beajolois, 12 mars 1798; de Benaris decembre 1798.
                  If you have not yet received the documents before mentioned, I can conveniently send you mine, as it is yet in the pamphlet form, and after perusing it, you can return it by the mail.
                  I have the honour to be with great esteem, and regard your friend and hbl. sevt.
                  
                     Andw. Ellicott 
                     
                  
                  
                     P.S. the re-election of Mr. McKean is now reduced to a certainty
                  
                  
                     A. E.
                  
               